Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have amended the claims to recite the use of glass fillers comprising from 15.0 to 21.5 wt.% boron oxide.  The prior art of record neither anticipates nor renders obvious the use of a glass filler having the presently claimed high boron oxide content.  US 2016/0369098 (Yasuda et al) discloses the use of glass filler comprising from 0.0 to 5.0 wt.% boron oxide and does provide any suggestion or motivation to use glass filler having a higher boron oxide content as presently claimed.  Accordingly, the 35 USC 103 rejection over Yasuda et al has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANA L. WOODWARD/Primary Examiner, Art Unit 1765